This is an appeal from a judgment in a suit by appellee against appellants on a promissory note.
The complaint was in the ordinary form of complaint on a promissory note. Several paragraphs of answer were filed, including a general denial, but not including a plea of non estfactum. It is not necessary for the purpose of this opinion to discuss said paragraph of answer, or the paragraphs of reply and other pleadings which were filed, except perhaps to note that appellants filed a sixth paragraph of answer, and appellee filed a demurrer thereto, which demurrer was sustained.
The cause was submitted to the court for trial without a jury, and the court found for appellee on the complaint and rendered judgment in accordance with the finding.
Appellants filed a motion for new trial, which was overruled.
The errors assigned upon appeal are alleged error in overruling said motion for new trial, and alleged error *Page 387 
in sustaining the demurrer to the sixth paragraph of answer.
Under the heading "Points and Authorities" in appellants' brief no reference is made to either of the assigned errors. Several propositions and points are stated which might properly have been stated in support of some of the causes for new trial assigned in the motion therefor, but said propositions or points are not grouped with reference to any specific cause for new trial assigned in said motion. It is not apparent from the briefs, which propositions or points were intended to be stated in support of the respective causes for new trial set forth in the motion, or the respective error assigned.
We hold that appellants' brief does not substantially comply with paragraph sixth, rule twenty-one, of this court, and therefore no questions are presented for review of this court.
In view of the fact that appellants contended that the decision is not sustained by sufficient evidence, we have read the evidence. It is our opinion that there is evidence in the record which is sufficient to sustain the decision.
Judgment affirmed.